Eiber, J.,
dissents and votes to affirm the order appealed *479from, with the following memorandum: Although CPLR 3404 provides that a case stricken from the calendar and not restored within one year thereafter shall be deemed abandoned, the court nevertheless retains discretion to grant a motion to restore the case to the calendar after the year has expired (see, Tucker v Hotel Empl. & Rest. Empl. Union, 134 AD2d 494; Rodriguez v Middle Atl. Auto Leasing, 122 AD2d 720, 721). In my view, the Supreme Court did not improvidently exercise its discretion in granting the plaintiffs leave to move to restore this action to the calendar after it had been marked off the calendar for approximately 14 months.